Citation Nr: 0119313	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for tension 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to July 
1980 when he was separated due to alcohol or other drug 
abuse.  He filed a claim for benefits at the time of 
separation, and in a rating action of March 1981 service 
connection was granted for tension headaches, but denied for 
migraine headaches and a nervous condition because neither 
was shown by the evidence of record.  Service connection was 
also denied for drug abuse and alcohol abuse because those 
disabilities were attributed to the veteran's willful 
misconduct.  On several occasions since then the veteran has 
been hospitalized or treated for variously diagnosed 
psychiatric disorders including personality disorders, 
psychoses, drug and/or alcohol abuse and organic brain 
syndrome.  He has also received medical attention for 
physical problems related to substance abuse, such as 
pancreatitis and metabolic disturbances, and has other 
physical problems including insulin dependent diabetes 
mellitus and lumbar radiculopathy.  

The current appeal on the increased rating issue comes before 
the Board of Veterans' Appeals (Board) from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana (RO) commencing in February 1998.  The 
February 1998 rating decision increased the rating for his 
tension headaches from 10 to 30 percent effective August 20, 
1997 based on his claim received that date.  The rating 
action also found that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
nervous condition, which had been previously considered and 
denied on numerous occasions, most recently in April 1994.  

In March 1998 the veteran was furnished with two letters, one 
enclosed a copy of the rating action and the other informed 
him of how much his award had been increased.  Later that 
month he responded with a communication which stated that it 
was a notice of disagreement with the letters he had received 
earlier that month. His response expressed some confusion 
with regard to whether his nervous condition and headaches 
were both service connected disabilities, and which 
disability was rated as 30 percent disabling.  The RO did not 
accept the communication as a notice of disagreement, for the 
stated reason that they needed to review additional medical 
evidence.  A written communication from a claimant expressing 
dissatisfaction or disagreement with an adjudicative 
determination will constitute a notice of disagreement.  
Special wording is not required, but the notice of 
disagreement must be in terms which can reasonably be 
construed as disagreement with that determination.  If 
determinations were made on several issues, the specific 
determinations with which the claimant disagrees must be 
identified.  38 C.F.R. § 20.201.  The law and regulations do 
not permit an RO to reject a notice of disagreement.  In 
fact, as has been noted by the Court of Appeals for Veterans 
Claims (Court), VA regulations require that a claim must be 
reexamined after a notice of disagreement is filed to 
determine if additional development or review is required.  
Furthermore, if the notice of disagreement is not clear, the 
RO is required to seek clarification from the veteran.  No 
requirements beyond those set out by statute may be added.  
38 C.F.R. § 19.26; Gallegos v. Gober, 14 Vet. App. 50 (2000).  

Hence, the March 1998 notice of disagreement effectively 
initiated appellate action with regard to the issues of 
increased rating for the headaches and whether the claim for 
service connection for a nervous condition had been reopened 
by the submission of new evidence.  The failure of the RO to 
recognize that notice of disagreement does not substantially 
affect the appeal on the increased rating issue; however, 
because a statement of the case has not been issued on the 
service connection issue, remedial action by the RO is 
required, as set out below.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In October 2000 correspondence, the veteran stated that he 
wished to "reopen his claim for migraine headaches and 
increase percent of disability." During the May 2001 
hearing, the veteran testified that he had two different 
types of headaches, and he had been told that one was tension 
headache and the other was migraine.  At the hearing it was 
argued that this was an intertwined claim which needed to be 
considered.  Because symptomatology for tension and migraine 
headaches may overlap and would be difficult to distinguish 
for rating purposes, the claim for service connection for 
migraine headaches is inextricably intertwined with the 
veteran's claim for an increased rating for his service-
connected tension headaches.  

In December 2000 the veteran filed a claim for service 
connection for a back disability.  That claim was denied by a 
rating action of January 2001.  No notice of disagreement 
with that rating action is of record, and that issue is not 
for consideration as part of the appeal.


REMAND

The veteran is seeking an increased evaluation for tension 
headaches, which is his only currently recognized disability 
and is evaluated as 30 percent disabling.  He is also seeking 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU). 

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits.  The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  

Review of the record shows that during his May 2001 hearing 
before the undersigned Board Member, the veteran testified 
that the headaches were present all of the time, twenty-four 
hours per day, seven days per week, except when he was 
sleeping.  He indicated that he was only able to sleep three 
to four hours per night due to the headaches.  He also 
testified that he received treatment at a VA hospital.  He 
testified that manifestations of his service-connected 
tension headaches included dizziness and passing out.  The 
veteran has been diagnosed with non-service connected 
disorders including diabetes mellitus, and several 
psychiatric disorders.  A history of non-service connected 
head trauma has also been recorded.  An examination would be 
beneficial to determine whether any of the symptoms that the 
veteran has associated with his tension headache disability 
are more appropriately attributable to other non-service 
connected disorders.

Furthermore, as noted above, there is a pending claim for 
service connection for migraine headaches which is 
intertwined.  More correctly, the question is whether there 
is new and material evidence to permit the claim for service 
connection for migraine headaches to be reopened.  The March 
1981 rating decision, which granted service connection for 
tension headaches, denied service connection for migraine 
headaches because that disability had not been diagnosed.  

The RO needs to insure that all inextricably intertwined 
claims are properly and fully adjudicated prior to returning 
the case to the Board for further appellate review.  See 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991) (a piecemeal 
adjudication of a veteran's claims is to be avoided).  
Further, an examination is clearly necessary to attempt to 
differentiate symptoms attributable to the service-connected 
tension headache disability from symptoms of headache which 
could more correctly be attributed to his other non-service 
connected disabilities, including the claimed migraine 
headache disability.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability (TDIU) is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending further consideration of 
his claim for a higher evaluation for his tension headaches 
and the other intertwined matters.

The record shows that VA last examined the veteran in October 
2000.  At that time, he underwent a neurological examination.  
A review of the examination report shows that no claims file 
was present and therefore, the examiner was unable to review 
the veterans rather complex and extended past medical 
history, or his past  history of headaches.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (which required that the 
records of prior treatment be taken into account at the time 
of an evaluation).

Moreover, even if the claims file had been present for 
review, there is a strong indication that treatment records 
in the claims file are not complete.  In his July 1999 notice 
of disagreement, the veteran indicated that VA treatment 
records were missing from the claims file.  He stated that he 
had been treated for his headaches at the VA Medical Center 
(VAMC) in New Orleans, Louisiana on a continuous basis for 
years, but that the most recent rating decision only 
indicated treatment through 1996.  Associated with the notice 
of disagreement, the veteran supplied two progress notes, 
from April and June 1999.  Review of the claims file shows 
that subsequently the RO requested VA medical records from 
VAMC in New Orleans, but only requested records of treatment 
from June 1999 forward.  As there is no indication that the 
two progress notes supplied by the veteran represented a 
complete record of treatment between 1996 and June 1999, it 
is probable that there are additional pertinent VA medical 
records that should be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (which states that documents proffered 
by the appellant which are in the control of the Secretary 
(e.g. documents generated by VA) and could reasonably be 
expected to part of the record before the Secretary and the 
Board should actually be part of the record).

To fulfill the statutory duty to assist, VA must provide the 
veteran a thorough and contemporaneous medical examination 
that takes into account the past records, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  For these 
reasons, and to fulfill its obligations under VCAA, the RO 
should seek additional medical records indicated by the 
veteran and request an appropriate VA examination to evaluate 
the nature and severity of the veteran's service-connected 
tension headaches and also determine if his symptoms and 
complaints are medically more likely to be attributable to 
the service connected disability, or some other disability.   

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. 5107 (West 1991).  
The Court has held that the duty to assist includes the duty 
to obtain adequate and contemporaneous VA examinations, 
including examinations by specialists when indicated, and to 
obtain medical records to which the veteran has referred or 
which may be pertinent to the issues.  Littke v. Derwinski, 1 
Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  Remand 
in such cases is mandatory rather than permissive.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990). 

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The RO should obtain copies of all 
clinical records since 1996 pertaining to 
treatment of the veteran at any VA 
medical facility. 

2.  The veteran should be scheduled for a 
special VA neurological and other 
indicated examinations to ascertain the 
current severity and manifestations of 
his service-connected tension headaches. 
All indicated studies should be 
performed. All clinical findings should 
be reported in detail.  The examiner is 
requested to clearly differentiate all 
manifestations which are attributable to 
the veteran's service-connected tension 
headaches, or cannot be disassociated 
therefrom, as opposed to any symptoms 
which are present which are associated 
with non-service connected disabilities, 
including diabetes mellitus, substance 
abuse or a migraine headache condition, 
if found.  A complete rationale for all 
opinions and conclusions expressed must 
be given.  The examiner should note the 
veteran's complaints pertaining to 
dizziness and passing out, as well as the 
frequency and duration of headaches; and 
then comment on the symptomatology 
attributable to the veteran's service-
connected tension headaches, and any 
pathology etiologically related to that 
disability.  The examiner should opine 
whether the veteran has a present 
diagnosis of migraine headaches, and if 
so, whether that disability is 
etiologically related to service, or the 
service connected tension headaches.  For 
all of the indicated examinations 
performed, the claims folder and a copy 
of this remand must be made available to 
the examiners for review, and the 
examiner(s) should indicate that such 
review has been accomplished. 

3.  The intertwined claim that there is 
now new and material evidence to reopen a 
claim for service connection for migraine 
headaches should be adjudicated and the 
veteran informed of the decision and of 
his right to initiate an appeal by filing 
a notice of disagreement.  Also, in order 
to be responsive to the pending notice of 
disagreement on the issue of whether new 
and material evidence has been presented 
to reopen the claim for service 
connection for a psychiatric disability 
the RO should prepare a pertinent 
statement of the case on that issue.  
Manlincon v. West, 12 Vet. App. 238, 
(1999).  A statement of the case would 
also be in order on the intertwined 
migraine headache issue if the veteran 
files a notice of disagreement.  
Thereafter, assuming the veteran submits 
an appeal (VA Form 9 or the equivalent) 
for any intertwined issue they would be 
recognized as an issue perfected for 
appellate review and certified to the 
Board as such.  

4.  When the above action has been 
completed, the regional office should 
review all issues fully developed for 
appellate review, including the question 
of entitlement to an increased rating for 
tension headaches and the veteran's claim 
for a TDIU.  To the extent necessary, a 
supplemental statement of the case should 
be furnished, and the veteran and his 
representative be afforded 60 days to 
respond.  

No action is required of the veteran until he receives 
further notice.  The purpose of this REMAND is to obtain 
clarifying data, and to provide due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




